[Cite as State v. Dickerson, 2022-Ohio-3012.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2022 CA 0027
 TRAEVON DICKERSON

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Richland County Court of
                                                Common Pleas, Case No. 2021-CR-0842


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        August 29, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 GARY BISHOP                                    TRAEVON DICKERSON
 Prosecuting Attorney                           661 Courtwright Blvd.
 Richland County, Ohio                          Mansfield, Ohio 44907

 JODIE SCHUMACHER
 First Assistant Prosecuting Attorney
 38 South Park Street – Second Floor
 Mansfield, Ohio 44902
Hoffman, P.J.
           {¶1}    Defendant-appellant Traevon Dickerson appeals the judgment entered by

the Richland County Common Pleas Court overruling his motion for re-examination of his

case. Plaintiff-appellee is the state of Ohio.

                                          STATEMENT OF THE CASE1

           {¶2}    On November 5, 2021, Appellant was indicted by the Richland County

Grand Jury with two counts of domestic violence. His mother was named as the victim in

one count, and his sister was named as the victim in the second count. The police report

from the date in question indicated Appellant was taken to the hospital prior to being taken

to jail.

           {¶3}    Appellant entered a plea of guilty to count two, in which his sister was the

victim, on December 29, 2021. Count one was dismissed by the State. Appellant was

sentenced to thirty months of community control.

           {¶4}    Appellant filed a motion on March 28, 2022, asking the trial court to re-

examine and/or retry his case. He attached a hospital report from the night of the incident

to his motion, which demonstrated Appellant received injuries to his back on the night of

the incident giving rise to the indictment.

           {¶5}    The trial court overruled the motion. It is from the April 6, 2022 judgment of

the trial court Appellant prosecutes his appeal, assigning as error:




1   A rendition of the facts is unnecessary to our resolution of the issues raised on appeal.
              I. THE MANSFIELD POLICE DEPARTMENT ABUSED THEIR

       AUTHORITY BY: (1) DISREGARDING APPELLANT’S REQUEST FOR

       THEM TO REVIEW THE VIDEO EVIDENCE HE RECORDED ON

       OCTOBER 2ND, 2021. (2) ARRESTING THE APPELLANT WITHOUT

       HAVING ANY SUBSTANTIAL EVIDENCE THAT HE VIOLATED O.R.C.

       2919.25(B). (3) MAKING NO ATTEMPTS TO ADVISE THE PARTIES

       RETURN TO THEIR RESPECTIVE HOMES, DETAILING THAT A

       MEETING WITH THE LAW DIRECTOR COULD BE REQUESTED IF

       EITHER PARTY WISHES TO FILE CHARGES.



       {¶6}   At the outset we note Appellant’s three-part assignment of error is directed

toward the conduct of police in investigating the case, and does not claim error in the trial

court’s entry overruling his motion to re-examine the evidence, which is the entry

Appellant is appealing.

       {¶7}   The trial court stated as follows in its judgment overruling Appellant’s

motion:



              The Defendant has not established what significance the medical

       records have in this case. First, as stated above, the police report indicates

       that the Defendant was injured during the altercation and was taken to the

       hospital; therefore, this is not new information. Second, the fact that the

       Defendant was injured in no way affects whether or not he committed a

       crime. Individuals are often injured during the commission of a crime and
       domestic violence/assaultive situations occasionally involve mutual combat

       and injuries to both parties. The fact that he also sustained injuries does

       not prove that the Defendant did not assault his sister.         Further, the

       Defendant has presented no evidence as to who injured him and how.

       Finally, the Defendant entered a plea of guilty. The Defendant’s change of

       plea waives any right he has to raise any claims, issue[s], or defenses that

       occurred prior to his change of plea.



       {¶8}   Judgment, April 6, 2022.

       {¶9}   We find the trial court did not err in overruling Appellant’s motion for the

reasons stated in its judgment entry as cited above. Although Appellant claims in his

reply brief his plea was not knowingly, voluntarily, and intelligently entered, Appellant did

not timely appeal his conviction, and did not file a motion to withdraw the plea in the trial

court. Further, Appellant has not provided this Court with the transcript of the plea

hearing, and this Court therefore must presume regularity in the plea proceeding. Knapp

v. Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384, 385 (1980).

       {¶10} Appellant’s motion to re-examine the case is in its essence a delayed

challenge to the sufficiency of the evidence to support his conviction. However, a guilty

plea waives the right to challenge the sufficiency of the evidence to support a conviction.

See, e.g. State v. Jones, 6th Dist. Ottawa No. OT-14-042, 2015-Ohio-4209, ¶ 10. A guilty

plea acts as a conviction, requiring no findings of fact or verdict to support it. Id. at ¶9.

Therefore, there was no “evidence” for the trial court to re-examine in the instant case, as
Appellant’s guilty plea obviated the requirement of evidentiary support for the trial court’s

finding of guilt.

       {¶11} The assignment of error is overruled. The judgment of the Richland County

Common Pleas Court is affirmed.




By: Hoffman, P.J.
Wise, John, J. and
Baldwin, J. concur